DETAILED ACTION
This non-final office action is in response to claims filed 11/02/2021.
Claims 1, 8, and 15 have been amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 18-20 of remarks filed 11/02/2021 have been fully considered and are persuasive therefore the rejection has been withdrawn. However, in response to further consideration and in view of the claim amendments new grounds of rejection are made in this action. See below for the detailed rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “record the first command and the third command from among the first series of commands” and the claim also recites “such that the first command and the third command are separated from the first series of commands and the first series of responses,” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Independent claims 8 and 15 are similarly rejected for reciting similar limitations. Dependent claims 2-7, 9-14, and 16-20 are rejected due to their dependency on the independent claims.
Claims 2, 9, and 16 recite the broad recitation “recording the third command” and the claim also recites “such that the memory stores the first and the third commands in the first command macro but not the first response and the second command.” The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 6,532,023) in view of Denenberg (US 2003/0088422).
Regarding Independent Claim 1,
Schumacher teaches a system for generating a multiple-command macro, comprising: 
a memory (Col. 9 36-50: System memory 802); and
a macro processing server communicatively coupled to the memory (Col. 9 36-50: Computer system 800 includes one or more CPUs that are connected via system bus 803) and configured to:
perform […] a first user interaction session […] (Col. 4 1-31: A user interface is provided for recording macros) comprising:
a first series of commands, from a user (Col. 4 1-31: The user clicks on buttons), each of the first series of commands being associated with a timestamp (Col. 8 6-12: A time stamp is provided for each event), wherein each of the first series of commands comprises an instruction to perform an operation (Col. 4 15-18: A command is associated with a button click instruction); and
a first series of responses sent from the macro processing server to the user in response to the first series of commands (Col. 4 25-32: Mouse event listener detects the occurrence of the event and initiates an action in response);
wherein the first series of commands comprises at least a first command, a second command, and a third command […] (Col. 8 6-44 and Fig. 7: Queued events 140 correspond to first, second, and third commands);
wherein the first command is a first key command and the third command is a second key command, and the second command is not a key command; wherein key commands are commands issued by the user whose responses by the macro processing server are independent from a user response in a given user interaction session (Col. 4 57-67, Col. 5 1-57 and Fig. 2: Only commands from the selected types in recording options section 202 are recorded. Key command is defined by pg. 10 1-14 of the applicant’s specification as commands that change from one session to another, therefore the selected types in recording options section 202 are not dependent on the user of the session. A person of ordinary skill in the art would understand this teaching to mean that some commands are not recorded and thus are not “a key command”);
in conjunction with performing the first user interaction session, receive a first request to generate a first command macro for the first user interaction session, wherein the first command macro is based on the first series of commands and the first series of responses (Col. 5 20-57 and Fig. 2: The system receives a request from the user to record the entered commands by detecting selection of start record 206);
receive the first series of commands associated with the first user interaction session (Col. 5 20-57: Commands may be received after the user begins recording);
determine one or more key commands from the first series of commands, wherein determining the one or more key commands comprises:
67664270ATTORNEY DOCKET NO.:PATENT APPLICATION 3determining that the first command is the first key command by:
comparing the first command to pre-determined key commands provided by the user and stored in the memory; and determining that the first command corresponds to the first key command from among the pre-determined key commands (Col. 6 1-10: A person of ordinary skill in the art would understand that the event type would be compared to the list of selected event types in order to detect that the event is “of the selected type”); and determining that the third command is the second key command by:
comparing the third command to the pre-determined key commands provided by the user; and determining that the third command corresponds to the second key command from among the pre-determined key commands (Col. 6 1-10: A person of ordinary skill in the art would understand that the event type would be compared to the list of selected event types in order to detect that the event is “of the selected type”);
distinguish the first command and the third command from the second command based on determining that the first command and the third command are key commands (Col. 5 58-67 and Col. 6 1-10: The second command is distinguished by not being of the selected type);
receive the first series of responses associated with the first user interaction session, the first series of responses corresponding to the first series of commands (Col. 4 25-32: Mouse event listener detects the occurrence of the event and initiates an action in response);
in response to determining that the first command and the third command are key commands, record the first command and the third command from among the first series of commands such that the first command and the third command are separated from the first series of commands and the first series of responses (Col. 5 58-67 and Col. 6 1-10: A constructed events list is generated, (i.e., recorded) in response to determining that the events are of the selected type. The commands are separated by the responses because only the event is recorded, not the response);
link together the first command and the third command in sequence (Col. 58-67 and Col. 6 1-10: The events are linked in the constructed events list) based on their timestamps (Col. 8 6-12: A time stamp is used in each event), wherein the first command and the third command are key commands; (Col. 6 1-10: As previously discussed)
generate the first command macro comprising the linked first command and the third command, wherein the first command macro comprises at least the first command and the third command, excluding the second command due to the second command not being a key command (Col. 6 1-10: As previously discussed, the commands determined to be the selected type are recorded); and
store the first command macro in the memory (Col. 6 1-10: A person of ordinary skill in the art would understand that the entire constructed events sequence would be stored in at least RAM).
	Schumacher does not teach:
to perform a plurality of user interaction sessions, a first user interaction session from among the plurality of user interaction sessions; and 
wherein the series of commands comprises at least a first command, a second command, and a third command, the second command is based at least in part on a first response to the first command.
However, Denenberg teaches:
to perform a plurality of user interaction sessions, a first user interaction session from among the plurality of user interaction sessions ([0030]-[0032]: A user can perform a plurality of interactions with voice portal server 12 to create or replay a voice bookmark); and 
wherein the series of commands comprises at least a first command, a second command, and a third command, the second command is based at least in part on a first response to the first command (In the example provided below [0067], the user provides a plurality of commands. The second command entered by the user (“Delete John Doe.”) is in response to the server prompting the user for a command).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schumacher in view of Denenberg so that a plurality of user interaction sessions may be performed and the second command is based at least in part on a first response to the first command.
The motivation for doing so would have been that all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 2,
Schumacher and Denenberg teach the system of Claim 1. Schumacher further teaches wherein recording the first command and the third command comprises:
receiving the first command of the first series of commands (Schumacher Col. 5 20-57: Commands may be received after the user begins recording);
identifying the first command in the key commands predetermined by the user (Schumacher Col. 5 58-67 and Col. 6 1-10: The second command is distinguished by not being of the selected type);
based on identifying the first command in the key commands, recording the first command (Schumacher Col. 6 1-10: A person of ordinary skill in the art would understand that the event type would be compared to the list of selected event types);
in conjunction with the first command, receiving a first response of the first series of responses (Schumacher Col. 4 25-32: Mouse event listener detects the occurrence of the event and initiates an action in response);
receiving the second command of the first series of commands; receiving the third command of the first series of commands (Schumacher Col. 8 6-44 and Fig. 7: Queued events 140 correspond to first, second, and third commands);
identifying the third command in the key commands predetermined by the user; and based on identifying the third command in the key commands, recording the third command such that the memory stores the first and the third commands in the first command macro but not the first response and the second command (Schumacher Col. 4 57-67, Col. 5 1-57 and Fig. 2: Only commands from the selected types in recording options section 202 are recorded. Based on the definition of key command from pg. 10 1-14 of the applicant’s specification as commands that change from one session to another, the selected types in recording options section 202 are not dependent on the user of the session therefore a person of ordinary skill in the art would understand this teaching to mean that some commands are not recorded and thus are not “a key command”).  

Regarding Dependent Claim 3,
Schumacher and Denenberg teach the system of Claim 2. Schumacher further teaches wherein the macro processing server is further configured to:
receive a second request from a user to replay the first command macro (Schumacher Col. 5. 20-57: Load button is used to replay recorded events at a later time);
retrieve the first command macro from the memory, the first command macro comprising at least the first command and the third command (Schumacher Col. 6 1-10: One of ordinary skill in the art would recognize that the constructed event queue would be stored in RAM); and
replay the first and the third commands of the first command macro in sequence based on the timestamps associated with the first series of commands in the first command macro (Schumacher Col. 8 6-44: Timestamps are associated with each event so that they are played in sequence).

Regarding Dependent Claim 4,
Schumacher and Denenberg teach the system of Claim 3.  Schumacher further teaches wherein replaying the first and the third commands of the first command macro comprises:
executing the first command of the first command macro, the first command being associated with a first timestamp (Schumacher Col. 8 6-44: Timestamps are associated with each event);
receiving a response to the first command from a server (Schumacher Col. 4 25-32: Mouse event listener detects the occurrence of the event and initiates an action in response); and
in response to the received response, executing the third command of the first command macro, the third command being associated with a second timestamp that is later than the first timestamp (Schumacher Col. 8 6-44: Timestamps are associated with each event so that they are played in sequence).

Regarding Dependent Claim 5,
Schumacher and Denenberg teach the system of Claim 4. Denenberg further teaches wherein replaying the first and the third commands of the first command macro further comprises:
receiving a modification to the first command from the user; and executing the first command with the modification (Denenberg [0065]: A voice macro with input can provide a pause after a server’s prompt to wait for the user to provide a variable command).

Regarding Dependent Claim 6,
Schumacher and Denenberg teach the system of Claim 1. Denenberg further teaches wherein each of the first series of command comprises a text command (Denenberg [0030], [0047]: The server can also store textual recognition results that can be used for the saved voice bookmark) or a voice command (Denenberg [0030]: Each of the commands entered by the user are voice commands).

Regarding Dependent Claim 7,
Schumacher and Denenberg teach the system of Claim 1. Denenberg further teaches wherein each of the first series of responses comprises a text response or a voice response (Denenberg [0032]: The server plays a voice prompt for the user in response to a command).

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1. Schumacher further teaches a non-transitory computer-readable medium comprising a logic for generating a multiple-command macro, the logic, when executed by one or more processors (Schumacher Col. 9 36-50: Computer system 800 includes system memory that is accessible to CPUs 802 and primary storage area for active programs and data). Therefore, it is rejected using the same rationale.

Regarding Dependent Claim 9,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 10,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.


Regarding Independent Claim 15,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176